EXAMINER’S COMMENT
Response to Arguments
Applicant’s arguments filed 01/18/2022 with respect to amended claim 1 have been fully considered and are persuasive. The examiner agrees Howlett in view Kleyman fail to disclose or suggest the insert member further comprises at least one extension member, each of the at least one extension members is disposed between two of the plurality of longitudinal ribs, extends in a proximal to distal direction, and is disposed on a different plane than the two longitudinal ribs as now required by amended claim 1. Therefore, the 103 rejection of claims 1, 2, 4, and 20-22 by Howlett in view Kleyman has been withdrawn. 
Election/Restrictions
Claims 1, 2, 4, 20-22, and 33 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 10/15/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/15/2021 is withdrawn. Claims 7, 9, and 10, directed to a non-elected species are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim. However, claims 23-32, directed to a non-elected species remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 23-32 directed to a species non-elected without traverse. Accordingly, claims 23-32 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Oscar Matus on February 1, 2022.
The application has been amended as follows: 
Claim 7: “The staged deflation syringe device of claim 2, wherein the comprises one or more arc segments in thecircumferential direction of the plunger 
Claims 23-32: canceled.
Claim 33: “The staged deflation syringe device of claim 4, further comprising indicia on the at least one extension member of the insert member that corresponds to the volume [[or]] of air or liquid the staged deflation syringe device withdraws when the flange engages with the [[restriction]] retention ring.”

EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1, 2, 4, 7, 9, 10, 20-22, and 33 are allowed. The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest, in combination with other limitations recited in the claims, an insert member with a plurality of longitudinal ribs coupled to the plunger member, the insert member includes a flange configured to engage with the retention ring of the barrel member to restrict retraction of the plunger member, wherein the insert member further comprises at least one extension member, each of the at least one extension members is disposed between two of the plurality of longitudinal ribs, extends in a proximal to distal direction, and is disposed on a different plane than the two longitudinal ribs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE R TYSON whose telephone number is (571)272-9062.  The examiner can normally be reached on Monday -Thursday 4:30 AM - 2:30 PM (ET).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELANIE R TYSON/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        February 3, 2022